Citation Nr: 0301556	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-07 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Louis A. de Mier, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952 and from March 1954 to January 1956. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied entitlement to 
service connection for PTSD.  The veteran and his attorney 
presented testimony before the undersigned Member of the 
Board at a hearing at the RO in August 2002.


FINDING OF FACT

Competent medical evidence of a diagnosis of PTSD is not 
of record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed PTSD as a result of 
his service during the Korean Conflict era.  The veteran's 
DD-214s and his service personnel records do not show any 
service in Korea or any service indicating combat to 
include the Combat Infantryman's Badge.  At his hearing, 
the veteran testified that he never served in Korea during 
service. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) 
(2002).  The Board notes that under 38 C.F.R. § 4.125(a), 
a diagnosis of a mental disorder, including PTSD, must 
conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125 (2002).

The Board notes that 38 C.F.R. 3.304(f) was amended 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive 
changes only with regard to adding material concerning 
PTSD claims based on in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although the RO has not 
considered these amendments, the Board concludes that the 
veteran will not be prejudiced by the Board's 
consideration of the claim, as these amendments do not 
affect this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby). 

The veteran has not alleged that he served in combat and 
the evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records, which include hospital and 
treatment reports from Rodriguez Army Hospital in Puerto 
Rico and Brooke Army Hospital in Fort Sam Houston, do not 
reveal any complaints, findings, treatment, or diagnoses 
of a psychiatric disorder to include PTSD.  His October 
1952 enlistment examination for the National Guard and his 
January 1956 active duty discharge examination show that 
the mental components of these examinations were normal.

VA medical records from 1952 to 1957 do not demonstrate 
complaints, findings, treatment, or diagnoses of PTSD.  A 
March 1959 VA medical record reflects a finding of nervous 
dyspepsia and a diagnosis of anxiety state.  However, this 
record does not contain a diagnosis of PTSD.

Private and VA medical records dated from 1973 to 1999 
show treatment and diagnoses for schizophrenic reaction, 
major depression, and adjustment disorder with depression.  

The veteran was furnished a PTSD questionnaire to complete 
and return and he was requested to submit evidence of 
treatment.  The veteran has not returned the questionnaire 
and has not provided evidence of treatment for PTSD.  At 
his hearing, the veteran testified as to his treatment for 
major depression and adjustment disorder.  

The Board observes that the veteran has been diagnosed and 
received treatment for other mental disorders.  However, 
the RO denied the veteran's claim for entitlement to 
service connection for nervous condition in an April 1960 
rating decision.  The veteran was notified of this denial 
and his procedural and appellate rights by an April 1960 
letter; however, he did not appeal.  That decision was 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002).  In his October 1997 and 
the June 1999 statement, the veteran only referred to 
claims for service connection for PTSD.  The Board finds 
that the veteran is not attempting to reopen his claim for 
service connection for a nervous condition.  Thus, the 
only issue before the Board is service connection for 
PTSD.

Although the veteran contends that he experiences 
nightmares and insomnia and believes that he has PTSD, 
there is no competent medical evidence of a diagnosis of 
PTSD of record.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of 
record of a diagnosis of PTSD, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD. Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
the claim is denied.

VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate 
his claim by a June 2002 letter.  In particular, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there 
were any other information or evidence he considered 
relevant to his claim so that VA could help by getting 
that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
veteran contends that records of hospitalization and 
treatment during service at Rodriguez Army Hospital in 
Puerto Rico and the Army Hospital at Fort Sam Houston in 
Texas are not of record, the record shows that the RO has 
secured the veteran's service medical records including 
hospital and medical records from both Rodriguez Army 
Hospital in Puerto Rico and Brooke Army Hospital at Fort 
Sam Houston, Texas.   Additionally, the RO secured the 
veteran's service personnel records, VA hospital and 
clinical records and examination reports from 1952 to 
1999, private medical records, and Social Security 
records.  The veteran was also provided the opportunity to 
testify at a hearing before a Member of the Board.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for PTSD is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

